 1   XAVIER BECERRA, State Bar No. 118517                    CARTER C. WHITE, CSB # 164149
     Attorney General of California                          KING HALL CIVIL RIGHTS CLINIC
 2   PETER A. MESHOT, State Bar No. 117061                   U.C. Davis School of Law
     Supervising Deputy Attorney General                      One Shields Avenue, Building TB-30
 3   DIANA ESQUIVEL, State Bar No. 202954                     Davis, CA 95616-8821
     Deputy Attorney General                                  Telephone: 530.752.5440
 4    1300 I Street, Suite 125                                Facsimile: 530.752.5788
      P.O. Box 944255                                         ccwhite@ucdavis.edu
 5    Sacramento, CA 94244-2550                              Attorneys for Plaintiff Felicia Thompson
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Haile, Naidoo,
     Portugal, and Saukhla
 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12

13
     FELICIA THOMPSON,                                       No. 2:18-cv-02422 WBS-KJN
14
                                               Plaintiff, STIPULATED REQUEST FOR TEN-
15                                                        DAY EXTENSION FOR DEFENDANTS
                     v.                                   TO FILE RESPONSE TO THE SECOND
16                                                        AMENDED COMPLAINT

17   NARINDER SAUKHLA, et al.,                               Trial Date:   Not yet set
                                                             Action Filed: September 3, 2018
18                                         Defendants.

19

20         Under Federal Rules of Civil Procedure 6(b)(1)(A) and Local Rule 144(a), the parties,

21   through their respective counsel of record, stipulate to and request a ten-day extension, up to and

22   including February 21, 2019, for Defendants Haile, Naidoo, Portugal, and Saukhla to respond to

23   the Second Amended Complaint. Defendants’ response is currently due on February 11, 2019,

24   based on Defendants’ prior request for an extension. (See ECF Nos. 36, 37.)

25         Good cause exists to grant this request because Defendants Naidoo and Portugal will be

26   represented by the attorneys at Longyear, O’Dea & Lavra of Sacramento. Deputy Attorney

27   General Diana Esquivel is working with the Longyear attorneys to execute the substitutions of

28
                                                         1
     Stipulation for 10-Day Extension for Defs. to Respond to Second Amended Complaint (2:18-cv-2422 WBS-KJN)
 1   attorney, and the Longyear attorneys require additional time to familiarize themselves with the

 2   case to adequately respond to the Second Amended Complaint.

 3         Also, Ms. Esquivel will be representing Defendants Briggs, Cortez, and Galvan that were

 4   recently served. Ms. Esquivel received the officers’ request for representation on February 4.

 5   Although the officers’ response is not due until March, Ms. Esquivel has determined that it would

 6   be more efficient to file a single answer on behalf of all the Defendants she is and will be

 7   representing. She needs additional time to investigate the claims against the officers so she can

 8   properly answer the Second Amended Complaint on their behalf.

 9         The parties do not believe this requested extension will delay any matter in this case, and

10   Defendants anticipate filing their answer or response before the February 25, 2019 Scheduling

11   Conference.

12         IT IS SO STIPULATED.

13   Dated: February 8, 2019                                 Respectfully submitted,
14                                                           XAVIER BECERRA
                                                             Attorney General of California
15                                                           PETER A. MESHOT
                                                             Supervising Deputy Attorney General
16

17                                                           /s/ Diana Esquivel
                                                             DIANA ESQUIVEL
18                                                           Deputy Attorney General
                                                             Attorneys for Defendants Haile, Naidoo,
19                                                           Portugal, and Saukhla
20
     Dated: February 8, 2019                                 KING HALL CIVIL RIGHTS CLINIC
21

22                                                           /s/ Carter C. White (as authorized 2/8/19)
                                                             CARTER C. WHITE
23                                                           Attorney
24                                                           YANA PAVLOVA
                                                             DEVON STEIN
25                                                           Certified Law Students
                                                             Attorneys for Plaintiff Felicia Thompson
26   SA2018302831
     33778448.docx
27

28
                                                         2
     Stipulation for 10-Day Extension for Defs. to Respond to Second Amended Complaint (2:18-cv-2422 WBS-KJN)
 1                                                   ORDER

 2         Good cause appearing, the parties’ stipulated request is GRANTED.

 3         Defendants Haile, Naidoo, Portugal, and Saukhla shall file their response to the Second

 4   Amended Complaint on or before February 21, 2019.

 5         IT IS SO ORDERED.

 6         Dated: February 8, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
     Stipulation for 10-Day Extension for Defs. to Respond to Second Amended Complaint (2:18-cv-2422 WBS-KJN)
